Ltjke, J.
In a prosecution for manufacturing whisky the solicitor-general asked a witness for the State: “Have you had information, or reported information, that the defendant is continuously engaged in the liquor traffic?” The witness answered, “Yes.” The corirt overruled a motion of the defendant’s counsel to exclude the evidence upon the ground that it was hearsay and irrelevant. Held: Such evidence was hearsay; and the judgment is reversed for this reason alone, it being unnecessary at this time to consider the other assignments of error.

Judgment reversed.


Broyles, G. J., and Bloodworth, J., concur.